Honorable Frank Davis, Member
State Board of Control
Austin, Texas
Dear Mr. Davis:          Opinion No. O-2573
                         Re: Construction of Article 3240, Revised
                              Civil Statutes, and the Eleemosynary
                              Appropriation Bill, 46th Legislature,
                              with respect to residential eligibil-
                              ity for treatment in tuberculosis
                              sanatoria.
This will acknowledge receipt of your inquiry of July 25, 1940,
requesting a legal opinion construing Article 3240 of our Revised
Civil Statutes, and likewise a provision or rider of the Eleemosy-
nary Appropriation Bill passed by the 46th Legislature, your speci-
fic question being:
      "1s a married woman, who has lived in and had her place of
      abode in another state, but whose husband has resided in and
      lived in Texas for more than three years, his wife coming
      to Texas more than one year but less than three years ago,
      entitled to admission to the State Tuberculosis Sanatorium:
      "(a) To be maintained at State Expense?
      "(b) To pay for her hospitalization as a private patient, as
      provided by the last paragraph of Article 3241, Revised Civil
      Statutes?"
 It is the opinion of this department that the patient mentioned
 by you, assuming that she is otherwise qualified for admission to
 the State Tuberculosis Sanatorium, should be admitted, ifwithin
 either of the classes defined by statutes according to the facts,
 that is to say, 1. Indigent public patients, 2. Non-indigent pub-
 lic patients, or 3. Private patients.
 Article 3240 of the Revised Civil Statutes is as follows:
      "Persons afflicted with tuberculosis who shall have been
      citizens of this State and of the county from which~he or she
      comes at the time of filing of their application with the
      county judge as hereinafter provided, shall be admitted to
Honorable Frank Davis, page 2     O-2573


     said institutions. A citizen of this State is defined to
     be any person who has actually resided therein with the bona
     fide intention of being a citizen thereof for a period of
     twelve months next preceding the date of such application.lf
The succeeding Article 3241 classifies the patients who are thus
entitled to admission to the institution, defining each class.
To the Eleemosynary Appropriation Bill (H.B. No. 256, 46th Legis-
lature) there is attached the following rider:
     "None of the money herein appropriated for the State Tuber-
     culosis Sanatoria shall be used to treat any person who has
     not been a resident bona fide citizen of Texas for at least
     three (3) years; this provision shall not apply to a child
     born in the State of Texas."
It will be seen that Article 3240 specifically authorizes the ad-
mission of persons afflicted with tuberculosis who shall have
been citizens of this State, and of the county from which he or
she comes at the time of filing their application for twelve
months next preceding the date of such application.
A person complying with the requirements of the statute is thus
entitled to admission into the institution, unless the rider to
the Appropriation Bill hereinabove quoted in some way forbids.
In no event could the rider prevent the admission of a private
patient since none of the expenses of such private patient are to
be paid out of the appropriation for the institution.
The rider is equally ineffective to deny admission of indigent or
non-indigent public patients. It is apparently well settled that
that‘the Legislature may not in an appropriation act repeal or
amend a general statute.
     State v, Steele, 57 Tex. 203;
     Linden v. Finley, 92 Tex. 454;
     Opinions Attorney General 1916-18,   p*   110;
     Opinions Attorney General 192S-30,   p*   209;
     Opinions Attorney General, Letter,   B.   60 p* 24;
     Opinions Attorney General 1934-36,   p.   71;
     Opinions Attorney General 1934-36,   p.   46;
     Opinion Attorney General O-700.
Moreover, if in any event the Legislature could repeal or amend a
statute through an appropriation bill, the title to such bill would
have to contain the subject, (Const. Art. III, Sec. 35) and no such
requirement is met in the resent case. (H.B. No. 256, Special
Laws Texas, Vol. 2, p. 238 .)
Honorable Frank Davis, page 3      O-2573


Neither does the fact that the Legislature has made no appropria-
tion for the support of public patients forbid theiradmission
into the institution, in view of the express provisions of the
general law as contained in Article 3240.
The institution is being operated -- it has doctors, medicines,
facilities, rooms and accommodations -- and the legal duty is im-
posed upon it to admit all properly qualified applicants, and it
will not be 'heardto deny them merely because there has been no
appropriation adequate to care for such patients. That is no
concern of the applicant patient.
                                       Very truly yours
                                 ATTORNEY GENERAL OF TEXAS
APPROVED AUG. 13, 1940
GROVER SELLERS
FIRST ASSISTANT'
ATTORNEY GENERAL                  BY     Ocie Speer
                                          Assistant
OS:m,r:ml